BERDON, J.,
dissenting. The decision of the majority undermines the defendant’s constitutional right to counsel by sanctioning his waiver of the right to have counsel present during postarraignment interrogation without the presence of his attorney. Although the issue before this court is whether article first, § 8, of the Connecticut constitution requires the presence of the defendant’s appointed counsel, the majority commences its analysis with federal precedent. This is, of course, proper because federal precedent is one of the Geisler1 factors utilized in construing the contours of our state constitution. I, too, shall start my analysis with the same United States Supreme Court cases that the majority relies upon.
*222The sixth amendment to the United States constitution accords a criminal defendant the right to the assistance of counsel in “all criminal prosecutions” and that right attaches “at or after the time that adversary judicial proceedings have been initiated . . . .” Kirby v. Illinois, 406 U.S. 682, 688, 92 S. Ct. 1877, 32 L. Ed. 2d 411 (1972).2 The majority points out, and I agree, that the Supreme Court of the United States in Michigan v. Jackson, 475 U.S. 625, 636, 106 S. Ct. 1404, 89 L. Ed. 2d 631 (1986), adopted a per se rule providing that any waiver of the sixth amendment right to counsel in a police initiated interview or interrogation is invalid. That, however, ends my agreement because from that point on the majority flagrantly misconstrues the United States Supreme Court holdings.
Relying on Patterson v. Illinois, 487 U.S. 285, 108 S. Ct. 2389, 101 L. Ed. 2d 261 (1988), the majority claims that a “defendant’s postindictment waiver of the sixth amendment right to counsel was valid when a defendant initiated conversation with police, despite the fact that the defendant had waived the right without the presence of [his appointed] counsel.” (Emphasis added.) The majority, however, misconstrues the holding of Patterson. In Patterson, counsel had not been appointed and accepted by the accused when he requested to talk to the police. Id., 288-89. Indeed, the majority in Patterson made it crystal clear that it was “a matter of some significance that [the accused] had not retained, *223or accepted by appointment, a lawyer to represent him at the time he was questioned by authorities. Once an accused has a lawyer, a distinct set of constitutional safeguards aimed at preserving the sanctity of the attorney-client relationship takes effect.” Id., 290 n.3.3
The Supreme Court in Patterson then cited to Maine v. Moulton, 474 U.S. 159, 106 S. Ct. 477, 88 L. Ed. 2d 481 (1985),4 which made it clear that a defendant’s right to have his retained counsel present before he can validly waive his right to counsel during postarraignment interrogation is not dependent upon who initiated the communication.5 In Moulton, unlike Patterson, the defendant did have a lawyer. While the defendant was represented by counsel, but without notifying counsel, the police wired a cooperative codefendant with a listening device, which allowed them to overhear inculpatory statements made by the defendant. The state in Moulton attempted to distinguish the case based upon who initiated the conversation between the defendant and the police agent. Justice Brennan writing for the majority stated with respect to this claimed distinction *224by the state: “[T]he identity of the party who instigated the meeting at which the Government obtained incriminating statements was not decisive or even important to our decisions in Massiah [v. United States, 377 U.S. 201, 84 S. Ct. 1199, 12 L. Ed. 2d 246 (1964)] or [United States v. Henry, 447 U.S. 264, 100 S. Ct. 2183, 65 L. Ed. 2d 115 (1980)]. Thus, while in Massiah it may have been the Government agent who was responsible for setting up the meeting with the defendant, one discovers this only by looking to the opinions of the Court of Appeals. It is not mentioned in this Court’s opinion since the issue of who set up the meeting with whom was not pertinent to our disposition.” (Emphasis added.) Maine v. Moulton, supra, 174-75.
Justice Brennan continued in Moulton: “Moreover, four years after Massiah, the Court summarily reversed a conviction where the defendant requested the meeting and initiated and led the conversation in which incriminating statements were made to an undercover informant. Beatty v. United States, 389 U.S. 45 [88 S. Ct. 234, 19 L. Ed. 2d 48] (1967) (per curiam). In that case, the Solicitor General made the same argument that he and the State make today . . . [and] we rejected this argument in an opinion that simply cited Massiah. Finally, in Henry, we deemed it irrelevant that in Massiah the agent had to arrange the meeting between [the defendant] and his codefendant while here the agents were fortunate enough to have an undercover informant already in close proximity to the accused. [United States v. Henry, supra, 447 U.S. 272 n.10].” (Citation omitted; internal quotation marks omitted.) Maine v. Moulton, supra, 474 U.S. 175.
Justice Brennan went on to state in Moulton that “[t]he Sixth Amendment guarantees the accused, at least after the initiation of formal charges, the right to rely on counsel as a ‘medium’ between him and the State. As noted above, this guarantee includes the *225State’s affirmative obligation not to act in a manner that circumvents the protections accorded the accused by invoking this right. The determination whether particular action by state agents violates the accused’s right to the assistance of counsel must be made in light of this obligation. Thus, the Sixth Amendment is not violated whenever — by luck or happenstance — the State obtains incriminating statements from the accused after the right to counsel has attached. See [United States v. Henry, supra, 447 U.S. 276] (Powell, J., concurring). However, knowing exploitation by the State of an opportunity to confront the accused without counsel being present is as much a breach of the State’s obligation not to circumvent the right to the assistance of counsel as is the intentional creation of such an opportunity. Accordingly, the Sixth Amendment is violated when the State obtains incriminating statements by knowingly circumventing the accused’s right to have counsel present in a confrontation between the accused and a state agent.” Maine v. Moulton, supra, 474 U.S. 176.
The second case relied upon by the majority is Michigan v. Harvey, 494 U.S. 344, 110 S. Ct. 1176, 108 L. Ed. 2d 293 (1990). Harvey, however, had nothing to do with the admissibility of an accused’s statements to the police in the absence of his attorney. “The question presented [in Harvey was] whether the prosecution may use a statement taken in violation of the [Michigan v. Jackson, supra, 275 U.S. 636] prophylactic rule to impeach a defendant’s false or inconsistent testimony [at trial].” Michigan v. Harvey, supra, 345-46. The majority is simply incorrect when it claims that Harvey can be construed to support that the accused may waive the right to counsel when “the accused himself initiates the communication,” at a time when he was represented by an attorney.6
*226It is therefore clear, under the sixth amendment right to counsel, that once an accused is represented by counsel the waiver of that right can be accomplished only either through or in the presence of an attorney for the accused, regardless of whether the accused initiated the discussion. My analysis should end here because the federal constitution sets the floor for constitutional rights below which the states cannot go under their state constitutions. State v. Marsala, 216 Conn. 150, 160, 579 A.2d 58 (1990). Nevertheless, as I point out later in this opinion, even if the sixth amendment did not require an attorney to be present before there could be a valid waiver, our state constitution based upon the remaining Geisler factors requires this court to hold that the presence of retained or appointed counsel is also required under article first, § 8.
Before continuing with my state constitutional analysis, I will summarize the pertinent facts with respect to the October 22, 1992 statement of the defendant, Michael Piorkowski, which implicated him in the murder that is the subject of this certified appeal. The defendant was arraigned on murder charges on October 21, 1992, in the Superior Court. At that time, a public defender was appointed for and accepted by the defendant. That same day, the defendant asked Detective *227Robert DeLallo of the Norwalk police department if he “would come up to speak with him in jail.” After hearing the defendant’s request, DeLallo contacted the office of the state’s attorney to ascertain whether the interview of the defendant at the jail would be appropriate. Assistant state’s attorney James Bemardi and Phil O’Grady, an inspector with the state’s attorney’s office, advised DeLallo that it was permissible as long as the interview had been initiated by the defendant. DeLallo testified that he would not have gone to the jail without prior approval from the state’s attorney’s office. Detectives DeLallo and Nelson Alicia interviewed the defendant and obtained the October 22,1992 statements after furnishing the defendant with Miranda warnings. The aforesaid interview of the defendant occurred without the knowledge of the public defender.
Article first, § 8, of our state constitution,7 which, in part, guarantees the right to counsel in a criminal prosecution must be viewed through its historical lens. Chief Justice Peters, writing for the majority in State v. Stoddard, 206 Conn. 157, 537 A.2d 446 (1988), set forth the right to counsel in its historical context as follows: “This state has had a long history of recognizing the significance of the right to counsel, even before that right attained federal constitutional importance. Until *2281836, the common law of England denied the services of counsel to a person charged with a felony for anything but advisory guidance on questions of law. Powell v. Alabama, 287 U.S. 45, 60, 53 S. Ct. 55, 77 L. Ed. 158 (1932). This rale was defended largely on the theory that the court itself was counsel for the accused. Id., 61.
“Although in 1708 Connecticut enacted a law prohibiting pleading for hire without the express consent of the court; State v. Gethers, 197 Conn. 369, 389-90 n.19, 497 A.2d 408 (1985); the custom of assigning counsel in all criminal cases quickly became the norm. State v. Davis, 199 Conn. 88, 99, 506 A.2d 86 (1986). By the end of the eighteenth century, the Connecticut legislature had abolished all those odious laws arising from the English common law tradition and had assured that any person charged with a crime was entitled to . . . counsel . . . .” (Internal quotation marks omitted.) State v. Stoddard, supra, 206 Conn. 164-65.
Chief Justice Peters went on to explain that “[w]hen the customary right to counsel was formally incorporated into the Connecticut constitution in 1818, the advice and services of counsel were regarded as crucial to a criminal defendant at any time, especially given the inability of a defendant to testify in Connecticut in 1818. . . . More contemporary developments suggest that this state’s commitment to securing the right to counsel has not diminished since 1818. Not only was Connecticut the first state to adopt the public defender system; State v. Hudson, 154 Conn. 631, 635, 228 A.2d 132 (1967); but the right to counsel was secured to criminal defendants in this state long before the mandate of Gideon v. Wainwright, 372 U.S. 335, 83 S. Ct. 792, 9 L. Ed. 2d 799 [(1962) (holding that the fourteenth amendment incorporated the sixth amendment right to counsel)] .... The United States Supreme Court has turned to the historical experience of Connecticut in *229expanding the right to counsel under the federal constitution. Faretta v. California, 422 U.S. 806, 827, 95 S. Ct. 2525, 45 L. Ed. 2d 562 (1975); Powell v. Alabama [supra, 287 U.S. 62-63].” (Citation omitted; internal quotation marks omitted.) State v. Stoddard, supra, 206 Conn. 165.
This rich history demonstrates that “the fundamental right to counsel is elevated to the highest order.” State v. Hamilton, 228 Conn. 234, 260, 636 A.2d 760 (1994) (Berdon, J., dissenting). Indeed, even before the initiation of the adversarial judicial proceeding — that is, before arraignment — we have held that under our state constitution, a suspect’s “waiver of presence of counsel can, under certain circumstances, be shown invalid if the police fail to inform a suspect of [his counsel’s efforts to communicate with him].” State v. Stoddard, supra, 206 Conn. 173. This holding was based on the duty of the police to “act reasonably, diligently and promptly to provide counsel [for the suspect] with accurate information and to apprise the suspect of the efforts by counsel.” Id., 167. If, under the state constitution, prearraignment waiver of counsel is invalidated when an accused is not informed of his counsel’s request to speak to him, it logically follows that there can be no effective postarraignment waiver without the presence of appointed counsel.
We should also look to the decisions of the New York Court of Appeals interpreting the extent of an accused’s right to counsel under its own constitution. In People v. Settles, 46 N.Y.2d 154, 162-63, 385 N.E.2d 612, 412 N.Y.S.2d 874 (1978), the Court of Appeals made explicit that “a criminal defendant under indictment and in custody may not waive his right to counsel unless he does so in the presence of an attorney . . . .” (Citations omitted.) The holding in Settles is especially persuasive in light of New York’s historical emphasis on the significance of the right to counsel that is similar to that of *230Connecticut. New York first recognized the right to counsel in 1777; see N.Y. Const., art. XXXIV (1777); and recognized an indigent’s right to counsel well before Gideon v. Wainwright, supra, 372 U.S. 335. People v. Settles, supra, 156. The Court of Appeals explained in Settles that the right to counsel “strikes the balance in favor of the defendant by placing a buffer, in the form of an attorney, between himself and the coercive power of the State.” Id., 164. The balance should be struck in favor of the defendant because “[o]nce a matter is the subject of legal controversy any discussions relating thereto should be conducted by counsel: at that point the parties are in no position to safeguard their rights.” People v. Samuels, 49 N.Y.2d 218, 222-23, 400 N.E.2d 1344, 424 N.Y.S.2d 892 (1980).
The right to counsel has always been given a broad interpretation. The United States Supreme Court, “[a]lmost a half century ago, in Johnson v. Zerbst, 304 U.S. 458 [58 S. Ct. 1019, 82 L. Ed. 1461] (1938), a case involving an alleged waiver of a defendant’s Sixth Amendment right to counsel [pointed out] that we should ‘indulge every reasonable presumption against waiver of fundamental constitutional rights.’ [Id., 464]. For that reason, it is the State that has the burden of establishing a valid waiver. Brewer v. Williams, [430 U.S. 387, 404, 97 S. Ct. 1232, 51 L. Ed. 2d 424 (1977)]. Doubts must be resolved in favor of protecting the constitutional claim.” Michigan v. Jackson, supra, 475 U.S. 633.
There are three important policy considerations that call for a state constitution prohibition against allowing a defendant to waive his right to have his attorney present. First, rule 4.2 of our Rules of Professional Conduct clearly prohibits prosecutors from communicating with an accused party about the subject of the accused’s case, “unless the lawyer has the consent of the other *231lawyer or is authorized by law to do so.” This prohibition also applies to those persons who act as prosecutor’s agents in the course of the adversarial process. As the New York Court of Appeals so clearly stated in People v. Hobson, 39 N.Y.2d 479, 485, 348 N.E.2d 894, 384 N.Y.S.2d 419 (1976), “it would not be rational, logical, moral, or realistic to make any distinction between a lawyer acting for the State who violates the ethic directly and one who indirectly uses the admission improperly obtained by a police officer, who is the badged and uniformed representative of the State. To do so would be, in the most offensive way, to permit that to be done indirectly what is not permitted directly. ” See People v. Sharp, 150 Cal. App. 3d 13, 18, 197 Cal. Rptr. 436 (1983) (“when the prosecutor in the instant case directed his agents to conduct the lineup without insuring that defense counsel was properly notified, he obtained evidence by means violative of his professional ethical responsibilities”).
The purpose of this rule “is to preserve the integrity of the lawyer-client relationship by protecting the represented party from the superior knowledge and skill of the opposing lawyer. The rule is designed to prevent situations in which a represented party may be taken advantage of by opposing counsel.” Pinsky v. Statewide Grievance Committee, 216 Conn. 228, 236, 578 A.2d 1075 (1990). “[T]he majority of jurisdictions presented with the issue have held that communicating with defendants who are represented by counsel violates the applicable rules of professional conduct.” State v. Lefthand, 488 N.W.2d 799, 801-802 n.6 (Minn. 1992), citing United States v. Hammad, 858 F.2d 834, 839-40 (2d Cir. 1988), cert. denied, 498 U.S. 871, 111 S. Ct. 192, 112 L. Ed. 2d 154 (1990), and United States v. Foley, 735 F.2d 45, 48 (2d Cir. 1984), cert. denied, 469 U.S. 1161, 105 S. Ct. 915, 83 L. Ed. 2d 928 (1985); see United States v. Thomas, 474 *232F.2d 110, 111-12 (10th Cir.), cert. denied, 412 U.S. 932, 93 S. Ct. 2758, 37 L. Ed. 2d 160 (1973).
Contrary to the state’s assertion, and the majority’s opinion, the state’s actions are no less unethical because the defendant initiated the communication with the police. This court recognized in Stoddard that a test to determine the validity of a suspect’s waiver of his right to counsel that “hinges solely on intentional police [conduct] is inconsistent with the underlying focus of the [suspect’s due process rights].” State v. Stoddard, supra, 206 Conn. 170. “Courts have consistently ruled that the ethical prohibition [contained in rule 4.2] bars a prosecutor from communicating with a represented individual without his or her counsel even if it is the individual who makes the first contact. . . . [T]he Committee on Professional Ethics of the [American Bar Association] has unanimously ruled that the ethical prohibition is violated even when the defendant initiates contact with the government.” (Citations omitted.) United States v. Lopez, 765 F. Sup. 1433, 1451-52 (N.D. Cal. 1991), vacated, 4 F.3d 1455, 1464 (9th Cir. 1993) (although Circuit Court of Appeals agreed prosecutor had violated ethical prohibition, it vacated District Court’s order dismissing indictment because it held that defendant was riot actually prejudiced by prosecutorial misconduct).8 Titus, whether the accused voluntarily initiated contact with the police should have no bearing on this court’s determination of whether an accused has waived his postarraignment right to counsel.
*233Surely, the constitutional guarantee of the right to counsel comprehends no less protection than rule 4.2 of the Rules of Professional Conduct. As one of our sibling jurisdictions has so clearly stated: “The protection afforded a criminal defendant by [the state constitution] must be held to be at least co-extensive with that provided by the Code of Professional Responsibility to a party in a civil action.” State v. Wiegers, 373 N.W.2d 1, 14 (S.D. 1985).
Second, the presence of counsel at the interrogation of an accused protects society’s interest in providing defendants with a fair trial. “If the accused decides to talk to his interrogators, the assistance of counsel can mitigate the dangers of untrustworthiness. With a lawyer present the likelihood that the police will practice coercion is reduced, and if coercion is nevertheless exercised the lawyer can testify to it in court. The presence of a lawyer can also help to guarantee that the accused gives a fully accurate statement to the police and that the statement is rightly reported by the prosecution at trial.” Miranda v. Arizona, 384 U.S. 436, 470, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966). Furthermore, “[o]nce [the] accused has sought the safeguard of counsel, it is unfair to let skilled interrogators lure him from behind the shield into an unequal encounter. To permit officers to question a represented suspect in the absence of counsel encourages them to undermine the suspect’s decision to rely upon counsel. Such interrogation subverts the attorney-client relationship.” Note, “Interrogation and the Sixth Amendment: The Case for Restriction of Capacity to Waive the Right to Counsel,” 53 Ind. L.J. 313, 315 (1977-78).
Finally, a per se rule that an accused person cannot waive his right to counsel after the state has initiated judicial criminal proceedings draws a “clear and easily identifiable line at the point between the investigatory and adversary stages of a criminal proceeding. Such *234clarity in [the] definition of constitutional rules that govern criminal proceedings is important to the law enforcement profession as well as to the private citizen.” Patterson v. Illinois, supra, 487 U.S. 311 (Stevens, J., dissenting). A private citizen’s relationship with the state is substantially altered once he has been arraigned, because only then has the “government . . . committed itself to prosecute, and only then [have] the adverse positions of [the] government and [the] defendant . . . solidified.” Kirby v. Illinois, supra, 406 U.S. 689.
Moreover, the circumstances of this case underscore the necessity that appointed or retained counsel for the accused be present before there can be a valid waiver. The undisputed testimony of the detectives who conducted the October 22, 1992 interrogation indicated that, at the time of the interview, the defendant was agitated about a front page newspaper article by Peter Farrelly in the October 22, 1992 edition of the Norwalk Hour that identified him as a police informant. The defendant was concerned about other inmates reading the article, which was preceded by the bold headline: “Cop informant held on murder charge.” The defendant was in fear of his life as a result of being identified as an informer and being incarcerated with other prisoners. He was so upset that the officers had to calm him down before they could proceed with the questioning. And yet, although both the prosecutor and the police knew defense counsel had been appointed, the interrogation of the visibly distraught and highly agitated defendant/police informant was conducted without defense counsel's knowledge or consent. A per se rule against the waiver by the accused of the right to have his counsel present during any interrogation would have allowed this defendant the opportunity to safeguard his rights.
From the earliest of times, as pointed out by Chief Justice Zephaniah Swift in 1796, the fundamental law *235in Connecticut has been that a person charged with a crime was “entitled to every possible privilege in making his defense, and manifesting his innocence, by the instrumentality of counsel . . . .” 2 Z. Swift, A System of the Laws of the State of Connecticut (1796) p. 399. Counsel is absolutely essential to “assist a suspect in making an intelligent and knowing decision whether to speak or stand mute”; State v. Stoddard, supra, 206 Conn. 166; and “to protect the [due process] rights of a client undergoing custodial interrogation.” State v. Barrett, 205 Conn. 437, 448, 534 A.2d 219 (1987). Allowing a criminal defendant to waive the right to have his appointed counsel present at a postarraignment interrogation, regardless of whether the defendant initiated the dialogue, undermines the right to counsel under the federal and state constitutions.
Accordingly, I dissent.

 In State v. Geisler, 222 Conn. 672, 684-86, 610 A.2d 1225 (1992), we established the following six factors for construing the contours of our state constitution: (1) the textual approach; (2) holdings and dicta of this court, and of the Appellate Court; (3) federal precedent; (4) the sibling approach; (5) the historical approach; and (6) economic/sociological considerations.


 The existence of the right to counsel at postarraignment custodial interrogation is clear. “It has two sources. The Fifth Amendment protection against compelled seF-incrimination provides the right to counsel at custodial interrogations. . . . The Sixth Amendment guarantee of the assistance of counsel also provides the right to counsel at postarraignment interrogations. The arraignment signals ‘the initiation of adversary judicial proceedings’ and thus the attachment of the Sixth Amendment . . . thereafter, government efforts to elicit information from the accused, including interrogation, represent ‘critical stages’ at which the Sixth Amendment applies.” (Citations omitted.) Michigan v. Jackson, 475 U.S. 625, 629-30, 106 S. Ct. 1404, 89 L. Ed. 2d 631 (1986).


 Cf. McLeod v. Ohio, 381 U.S. 356, 85 S. Ct. 1556, 14 L. Ed. 2d 682 (1965) (summary reversal of Ohio Supreme Court decision that held that statements of indicted, unrepresented defendant made while he was voluntarily endeavoring to aid police in securing evidence of crime were admissible at trial).


 Although Maine v. Moulton, supra, 474 U.S. 159, is the critical case in both Michigan v. Jackson, supra, 475 U.S. 625, and Patterson v. Illinois, supra, 487 U.S. 285, the majority in present case completely ignores Moulton in its analysis.


 See Dew v. United States, 558 A.2d 1112, 1118 (D.C. App. 1989) (although police initiated interrogation, court stated that “the critical question remains unresolved on this record: was [the defendant] represented by [an] attorney . . . within the meaning of Patterson, Moulton, [United States v. Henry, 447 U.S. 264, 100 S. Ct. 2183, 65 L. Ed. 2d 115 (1980)] and Massiah [v. United States, 377 U.S. 201, 84 S. Ct. 1199, 12 L. Ed. 2d 246 (1964)] at the tíme he gave his . . . statement to the police?”); People v. Kidd, 129 Ill. 2d 432, 453-54, 544 N.E.2d 704 (1989) (“Patterson does not support the State’s contention . . . because the [United States Supreme] Court noted that the defendant in Patterson had not retained, or accepted by appointment, a lawyer to represent him at the time he was questioned by the police”).


 The majority also relies on three United States Circuit Court of Appeals cases to support its interpretation of Patterson. The facts of those cases, *226however, are distinguishable from this case. In Smith v. Dugger, 840 F.2d 787 (11th Cir. 1988), cert. denied, 494 U.S. 1047, 110 S. Ct. 1511, 108 L. Ed. 2d 647 (1990), and Murphy v. Holland, 845 F.2d 83 (4th Cir. 1988), the defendant was not represented by counsel when he spoke to the police authorities. The facts in United States v. Mills, 1 F.3d 414 (6th Cir. 1993), as they appear in the Circuit Court of Appeal’s opinion, are too ambiguous to determine whether an attorney was actually appointed after the defendant requested one at her arraignment.
The majority also relies on this court’s own holding in State v. Jones, 205 Conn. 638, 534 A.2d 1199 (1987). Jones held that the sixth amendment right to counsel can be waived in a defendant initiated conversation without the presence of appointed counsel. Jones, which was decided one year before Patterson, and which does not even discuss or cite Moulton, is thus in conflict with federal constitutional law and, in my opinion, should be overruled.


 Article first, § 8, of the Connecticut constitution provides: “In all criminal prosecutions, the accused shall have a right to be heard by himself and by counsel; to be informed of the nature and cause of the accusation; to be confronted by the witnesses against him; to have compulsory process to obtain witnesses in his behalf; to be released on bail upon sufficient security, except in capital offenses, where the proof is evident or the presumption great; and in all prosecutions by indictment or information, to a speedy, public trial by an impartial jury. No person shall be compelled to give evidence against himself, nor be deprived of life, liberty or property without due process of law, nor shall excessive bail be required nor excessive fines imposed. No person shall be held to answer for any crime, punishable by death or life imprisonment, unless on a presentment or an indictment of a grand jury, except in the armed forces, or in the militia when in actual service in time of war or public danger.”


 In recognition of this ethical constraint, the United States Department of Justice has promulgated rules prohibiting all government attorneys and their agents from any communication with represented defendants in those cases where the defendant indicates a desire to waive counsel, unless certain safeguards are upheld — including requiring either “[a] federal district judge, magistrate judge or other court of competent jurisdiction [to assess whether the] . . . waiver is voluntary, knowing, and informed,” or waiting until “counsel has consented to the communication.” (Emphasis added.) 28 C.F.R. § 77.6 (c) (2) (i) and (ii) (1996).